 



Exhibit 10.2
American International Group, Inc.
Partners Plan
Performance RSU Award Agreement
     This award agreement (this “Award Agreement”) sets forth the terms and
conditions of an award (this “Award”) of performance-based restricted stock
units (“Performance RSUs”) awarded to you pursuant to the American International
Group, Inc. Partners Plan (the “Partners Plan”) and issued to you under the
American International Group, Inc. 2007 Stock Incentive Plan (the “SIP”).
     1. The SIP. This Award is issued under the SIP, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement, or in the attached
Glossary of Terms, have the meanings as used or defined in the SIP.
     2. Award.
          (a) Award of Performance RSUs. The number of Performance RSUs
initially subject to this Award, the Date of Grant and the Performance Period
are set forth at the end of this Award Agreement. At the end of the Performance
Period, the Committee will determine the number of Performance RSUs earned under
this Award in accordance with the terms of the Partners Plan and will advise you
of the number (such earned Performance RSUs, the “Earned RSUs”). The number of
Earned RSUs may range from 0% to 150% of the Performance RSUs initially subject
to this Award.
          (b) Status of Earned RSUs. Each Earned RSU constitutes an unfunded and
unsecured promise of AIG to deliver (or cause to be delivered) to you, subject
to the terms of this Award Agreement, one share of Common Stock (the “Share” or
the “Shares” as the context requires) (or securities or other property equal to
the Fair Market Value thereof) on the Scheduled Vesting Date as provided herein.
Until such delivery, you have only the rights of a general unsecured creditor,
and no rights as a shareholder, of AIG. THIS AWARD IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PARTNERS PLAN, THE SIP AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM
PROVISIONS SET FORTH IN
PARAGRAPH 15.
     3. Vesting and Delivery.
          (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
4 and 6, you shall become vested in the Earned RSUs, and the Shares underlying
the Earned RSUs shall be delivered, in two equal installments promptly after the
fourth and sixth anniversaries of the first day of the Performance Period for
this Award (each, a “Scheduled Vesting Date” for this Award). Except as provided
in Paragraph 6, if your Employment terminates for any reason prior to a
Scheduled Vesting Date, your rights in respect of all of your unvested
Performance RSUs shall be forfeited and terminate, and no Shares (or securities
or other property) shall be delivered in respect of such Performance RSUs.
          (b) Delivery. Except as provided in this Paragraph 3 and in Paragraphs
4, 6, 8 and 9, the Shares underlying the vested Earned RSUs shall be delivered
on the respective Scheduled Vesting Date. The Company may, at its option,
deliver securities or other property in lieu of all or any portion of the Shares
otherwise deliverable on a Scheduled Vesting Date. Such payment shall equal the
product of the

 



--------------------------------------------------------------------------------



 



number of Shares to be delivered on the Scheduled Vesting Date and the Fair
Market Value of one Share of Common Stock on the Scheduled Vesting Date. You
shall be deemed the beneficial owner of the Shares at the close of business on
the Scheduled Vesting Date and shall be entitled to any dividend or distribution
that has not already been made with respect to such Shares if the record date
for such dividend or distribution is on or after the close of business on the
Scheduled Vesting Date. Notwithstanding the foregoing, if a Scheduled Vesting
Date occurs at a time when the tax deduction with respect to your delivery of
Shares (or securities or other property) would be limited or eliminated by
Section 162(m) of the Code, then, delivery of the Shares (or securities or other
property) automatically shall be deferred until the earliest date that the
Company reasonably anticipates that the deduction or payment will not be limited
or eliminated.
          (c) Death. Notwithstanding any other provision of this Award
Agreement, if you die:

  (i)   during the Performance Period, and provided your rights in respect of
your Performance RSUs have not yet terminated, (A) the Earned RSUs in respected
of your Performance RSUs will be determined on a pro-rata basis (based upon the
number of whole or partial months you were employed during the Performance
Period relative to 24) and (B) when the Earned RSUs have been determined in
accordance with Paragraphs 2(c)(i)(A) and 2(b), the Shares (or securities or
other property in lieu of all or any part thereof) corresponding to such Earned
RSUs shall be delivered to the representative of your estate as soon as
practicable after the date of such determination and after such documentation as
may be requested by the Committee is provided to the Committee; or     (ii)   at
any time prior to a Scheduled Vesting Date but after completion of the
Performance Period, and provided your rights in respect of your Earned RSUs have
not yet terminated, the Shares (or securities or other property in lieu of all
or any part thereof) corresponding to your outstanding Earned RSUs shall be
delivered to the representative of your estate as soon as practicable after the
date of death and after such documentation as may be requested by the Committee
is provided to the Committee.

     4. Termination of Performance RSUs and Earned RSUs; Non-Delivery of Shares.
          (a) Termination on Separation from Service. Except as provided in
Paragraphs 3(c) and 6, if your Employment with the Company terminates for any
reason or you are otherwise no longer actively employed by the Company:

  (i)   during the Performance Period, your rights in respect of your
outstanding Performance RSUs shall immediately terminate, there will be no
Earned RSUs with respect thereto and no Shares (or securities or other property)
shall be delivered in respect thereof; or     (ii)   at any time prior to a
Scheduled Vesting Date but after the completion of the Performance Period, your
rights in respect of your outstanding unvested Earned RSUs shall immediately

-2-



--------------------------------------------------------------------------------



 



      terminate, and no Shares (or securities or other property) shall be
delivered in respect of such unvested Earned RSUs.

          (b) Termination on Other Events. Unless the Committee determines
otherwise, and except as further provided in Paragraph 6, your rights in respect
of all of your Performance RSUs or Earned RSUs (whether or not vested) shall
immediately terminate, and no Shares (or securities or other property) shall be
delivered in respect of Performance RSUs or Earned RSUs, if at any time prior to
the Scheduled Vesting Date:

  (i)   you attempt to have any dispute under this Award Agreement, the Partners
Plan or the SIP resolved in any manner that is not provided for by Paragraph 15;
or     (ii)   any event that constitutes Cause has occurred; or     (iii)   you
in any manner, directly or indirectly, (A) Solicit any Client to transact
business with a Competitive Enterprise or to reduce or refrain from doing any
business with the Company or (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Company and any such
Client or (C) Solicit any person who is an employee of the Company to resign
from the Company or to apply for or accept employment with any Competitive
Enterprise; or     (iv)   you fail to certify to AIG, in accordance with
procedures established by the Committee, with respect to a Scheduled Vesting
Date that you have complied, or the Committee determines that you have failed as
of a Scheduled Vesting Date to comply, with all of the terms and conditions of
this Award Agreement. By accepting the delivery of Shares (or securities or
other property) under this Award Agreement, you shall be deemed to have
represented and certified at such time that you have complied with all the terms
and conditions of this Award Agreement.

          (c) Termination on Failure to Certify. Unless the Committee determines
otherwise, if a Scheduled Vesting Date in respect of any of your outstanding
Earned RSUs occurs, and Shares (or securities or other property) with respect to
such outstanding Earned RSUs would be deliverable under the terms and conditions
of this Award Agreement, except that you have not complied with the conditions
or your obligations under Paragraph 4(b)(iv), all of your rights with respect to
your outstanding Earned RSUs shall terminate no later than the Scheduled Vesting
Date for such Shares.
     5. Repayment. If, following the delivery of Shares (or securities or other
property), the Committee determines that all terms and conditions of this Award
Agreement in respect of such delivery were not satisfied, the Company shall be
entitled to receive, and you shall be obligated to pay the Company immediately
upon demand therefor, the Fair Market Value of the Shares (determined as of the
Scheduled Vesting Date) and the amount of securities or other property (to the
extent that securities or other property was delivered in lieu of Shares)
delivered with respect to the Scheduled Vesting Date, without reduction for any
Shares (or securities or other property) applied to satisfy withholding tax or
other obligations in respect of such Shares (or securities or other property).

-3-



--------------------------------------------------------------------------------



 



     6. Disability and Retirement.
          (a) During the Performance Period. Notwithstanding any other provision
of this Award Agreement, but subject to Paragraph 6(c), if your employment with
the Company is terminated by reason of Disability or Retirement during the
Performance Period, (i) the Earned RSUs in respected of your Performance RSUs
will be determined on a pro-rata basis (based upon the number of whole or
partial months you were employed during the Performance Period relative to 24)
and (ii) when the Earned RSUs have been determined in accordance with
Paragraph 6(a)(i) and Paragraph 2(b), the condition set forth in Paragraph 4(a)
shall be waived with respect to any such Earned RSUs (as a result of which any
such Earned RSUs shall vest and shares corresponding to the Earned RSUs shall be
delivered to you as soon as practicable after the date of termination and after
such documentation as may be requested by the Committee is provided to the
Committee), but all other conditions of this Award Agreement shall continue to
apply.
          (b) After the End of the Performance Period. Notwithstanding any other
provision of this Award Agreement, but subject to Paragraph 6(c), if your
employment with the Company is terminated by reason of Disability or Retirement
after the completion of the Performance Period, the condition set forth in
Paragraph 4(a) shall be waived with respect to your then outstanding unvested
Earned RSUs (as a result of which any such then unvested outstanding Earned RSUs
shall vest and shares corresponding to the Earned RSUs shall be delivered to you
as soon as practicable after the date of termination and after such
documentation as may be requested by the Committee is provided to the
Committee), but all other conditions of this Award Agreement shall continue to
apply.
          (c) Termination of Rights Following Disability or Retirement. Without
limiting the application of Paragraph 4(b) or Paragraph 4(c), your rights in
respect of any outstanding Earned RSUs that become vested solely by reason of
Paragraph 6(a) shall terminate, and no Shares (or securities or other property)
shall be delivered in respect of such outstanding Earned RSUs if, following the
termination of your Employment with the Company by reason of Disability or
Retirement and prior to the Scheduled Vesting Date, you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Competitive Enterprise or (ii) associate in any capacity (including, but not
limited to, association as an officer, employee, partner, director, consultant,
agent or advisor) with any Competitive Enterprise.
     7. Non-transferability. Except as otherwise may be provided by the
Committee, the limitations set forth in Section 8L of the Partners Plan shall
apply. Any assignment or delegation in violation of the provisions of this
Paragraph 7 shall be null and void.
     8. Withholding, Consents and Legends.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes (in accordance with Section 3.2 of the SIP).
          (b) Your rights in respect of your Performance RSUs and Earned RSUs
are conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as defined in Section 8N of the Partners Plan) that the
Committee may determine to be necessary or advisable (including, without
limitation, your consenting to deductions from your wages, or another
arrangement satisfactory to the

-4-



--------------------------------------------------------------------------------



 



Committee, to reimburse the Company for advances made on your behalf to satisfy
withholding and other tax obligations in connection with this Award).
          (c) AIG may affix to Certificates representing Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with AIG). AIG may advise the transfer agent to place
a stop transfer order against any legended Shares.
     9. Right of Offset. The Company shall have the right to offset against the
obligation to deliver Shares (or securities or other property) under this Award
Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans, or amounts repayable to the
Company pursuant to tax equalization, housing, automobile or other employee
programs) you then owe to the Company and any amounts the Committee otherwise
deems appropriate.
     10. No Rights to Continued Employment. Nothing in this Award Agreement, the
Partners Plan or the SIP shall be construed as giving you any right to continued
Employment by the Company or affect any right that the Company may have to
terminate or alter the terms and conditions of your Employment or to be included
in any future plans of similar nature.
     11. Successors and Assigns of AIG. The terms and conditions of this Award
Agreement shall be binding upon, and shall inure to the benefit of, AIG and its
successor entities (as defined in Section 3.6 of the SIP).
     12. Committee Discretion. The Committee shall have full discretion with
respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its determinations shall be final, binding and
conclusive.
     13. Amendment. The Committee reserves the right at any time and in any
manner to amend the terms and conditions set forth in this Award Agreement and
the Partners Plan in accordance with Sections 1.3.1 of the SIP, including in a
manner adverse to your rights.
     14. Adjustment. The Performance RSUs shall be subject to amendment and
adjustment in accordance with Section 1.6.4 of the SIP.
     15. Arbitration; Choice of Forum.
          (a) Any dispute, controversy or claim between the Company and you,
arising out of or relating to or concerning the SIP or this Award Agreement,
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter (or if the matter
otherwise is not arbitrable by it), the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
paragraph is subject to the provisions of Paragraphs 15(b) and (c) below.
          (b) THE COMPANY AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED

-5-



--------------------------------------------------------------------------------



 



IN THE CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO OR CONCERNING THE SIP OR THIS AWARD AGREEMENT THAT IS NOT OTHERWISE
ARBITRATED OR RESOLVED ACCORDING TO PARAGRAPH 15(a) OF THIS AWARD AGREEMENT.
This includes any suit, action or proceeding to compel arbitration or to enforce
an arbitration award. The Company and you acknowledge that the forum designated
by this Paragraph 15(b) has a reasonable relation to the SIP, this Award
Agreement, and to your relationship with the Company. Notwithstanding the
foregoing, nothing herein shall preclude the Company from bringing any action,
suit or proceeding in any other court for the purpose of enforcing the
provisions of this Paragraph 15.
          (c) The agreement by you and the Company as to forum is independent of
the law that may be applied in the action, suit or proceeding, and you and the
Company agree to such forum even if the forum may under applicable law choose to
apply non-forum law. You and the Company hereby waive, to the fullest extent
permitted by applicable law, any objection which you or the Company now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Paragraph 15(b). You
and the Company undertake not to commence any action, suit or proceeding arising
out of or relating to or concerning this Award Agreement in any forum other than
a forum described in this Paragraph 15. You and (subject to the last sentence of
Paragraph 15(b)) the Company agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon you and the
Company.
          (d) You irrevocably appoint the Secretary of AIG as your agent for
service of process in connection with any action, suit or proceeding arising out
of or relating to or concerning the Partners Plan or the Award Agreement which
is not arbitrated pursuant to the provisions of Paragraph 15(a), who shall
promptly advise you of any such service of process.
          (e) You hereby agree to keep confidential the existence of, and any
information concerning any grant made under the Partners Plan and any dispute,
controversy or claim relating to the Partners Plan or this Award Agreement,
except that you may disclose information concerning such dispute or claim to the
arbitrator or court that is considering such dispute or to your legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).
          (f) You recognize and agree that prior to the grant of this Award you
have no right to any benefits hereunder. Accordingly, in consideration of the
receipt of this Award, you expressly waive any right to contest the amount of
this Award, terms of this Award Agreement and the Partners Plan, any
determination, action or omission hereunder or under the SIP by the Committee or
AIG of the Board, or any amendment to the Partners Plan or this Award Agreement
and you expressly waive any claim related in any way to the Award including any
claim based on any promissory estoppel or other theory in connection with this
Award and your Employment with the Company.
     16. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

-6-



--------------------------------------------------------------------------------



 



     17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this
Award Agreement to be duly executed and delivered as of the Date of Grant.

            AMERICAN INTERNATIONAL GROUP, INC.
      By:           Name:           Title:                 By:           Name: 
      Title:        

Recipient:
 
Number of Performance RSUs:
Max. Earned RSUs
Target Earned RSUs
Threshold Earned RSUs
Min. Earned RSUs          0
Performance Period:
Date of Grant:
Scheduled Vesting Date:

-8-



--------------------------------------------------------------------------------



 



Glossary of Terms
Solely for purposes of this award of Performance RSUs, the following terms shall
have the meanings set forth below. Capitalized terms not defined in this
Glossary of Terms shall have the meanings as used or defined in the applicable
Award Agreement or the SIP.
     “Cause” means (i) your conviction, whether following trial or by plea of
guilty or nolo contendere (or similar plea), in a criminal proceeding (A) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(B) on a felony charge or (C) on an equivalent charge to those in clauses
(A) and (B) in jurisdictions which do not use those designations; (ii) your
engaging in any conduct which constitutes an employment disqualification under
applicable law (including statutory disqualification as defined under the
Exchange Act); (iii) your failure to perform your duties to the Company;
(iv) your violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which AIG or any of its
subsidiaries or affiliates is a member; (v) your violation of any Company policy
concerning hedging or confidential or proprietary information, or your material
violation of any other Company policy as in effect from time to time; (vi) your
engaging in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Company; or (vii) your engaging in any conduct detrimental to
the Company. The determination as to whether “Cause” has occurred shall be made
by the Committee in its sole discretion. The Committee shall also have the
authority in its sole discretion to waive the consequences under the Partners
Plan, SIP or any Award Agreement of the existence or occurrence of any of the
events, acts or omissions constituting “Cause.”
     “Client” means any client or prospective client of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or Employment by the
Company.
     “Competitive Enterprise” means a business enterprise that (i) engages in
any activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which the Company is engaged. The activities covered by the previous
sentence include, without limitation, all insurance and re-insurance and
insurance and re-insurance-related activities, asset management, financial
product activities (including, without limitation, derivative activities) and
financial services in the United States and abroad.
     “Disability” means “permanent disability” as defined in the American
International Group, Inc. Group Long — Term Insurance Policy as in effect on the
Date of Grant.
     “Retirement” means “normal retirement” as defined in the American
International Group, Inc. Retirement Plan as in effect on the Date of Grant.
     “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

-i-